Citation Nr: 1546845	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for multiple myeloma.

2. Entitlement to service connection for cancerous growth in left ear and left shoulder.

3. Entitlement to service connection for breathing condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board in Washington, DC, in his May 2012 VA Form 9 substantive appeal. The Veteran was scheduled for a hearing, but prior to that hearing he submitted a letter in May 2015 requesting that the hearing be postponed because he is currently incarcerated. He stated in the letter that he would like the hearing postponed six months.  The Board notes that 6 months have passed, but also believes that the AOJ should again attempt to schedule the Veteran for a video or travel board hearing, or other hearing as may be appropriate for incarcerated veterans.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference or travel board hearing, to include all appropriate actions taken for an incarcerated Veteran, keeping in mind whatever limitations the incarceration facility has placed upon him.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




